DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on May 23, 2022. Claims 1-2 and 5-6 are pending in the application and are being examined herein.
Status of Objections and Rejections
	All rejections from the previous office action are maintained.
	New objections to the claims are necessitated by the amendments.
	New grounds of rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are necessitated by the amendments.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 11, “the reagent coating” should read “the soluble reagent coating” for consistency.
In line 12, “creatine” should read “creatinine” for clarity.
In line 15, “N-carbmoylsarcosine” should read “N-carbamoylsarcosine” for correct spelling.
In line 16, “N-carbmoylsarcosine” should read “the N-carbamoylsarcosine” for correct spelling and consistency.
In line 16, “for” should read “form” for correct spelling.
In line 18, “sarcosine dehydrogenase” should read “the sarcosine dehydrogenase” for consistency.
Examiner notes that it would be helpful to separate the limitations of claim 1 into separate paragraphs for each element or reaction instead of one large paragraph.
Appropriate correction is required.
Claims 2 and 5 are objected to because of the following informalities:  in lines 1-2 of each claim, “the reagent coating” should read “the soluble reagent coating” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “first water,” “first ammonia,” “second water,” “third water,” “second ammonia,” and “fourth water.” It is unclear what the terms “first,” “second,” “third,” and “fourth” are meant to designate. Do these designate different water and ammonia molecules? Claims 2 and 5-6 are rejected as dependent thereon.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 6,767,441 B1) and further in view of Siedel et al. (US 4,816,393 A).
Regarding claim 1, Cai teaches a system for the electrochemical detection of creatinine levels (creatinine electrochemical sensor 10, Fig. 1, col. 4, lns. 52-53), the system comprising:
a test strip including an electrode and a counter electrode (a laminated body 100 including a first middle layer 30 holding two working electrodes (W1 and W2) and a reference electrode (R) corresponding to conductive portions 22, 24, 26, Fig. 2, col. 10, lns. 1 -2, 8-9, 39- 43, 59-61; W2 reads on an electrode and R reads on a counter electrode; the reference electrode can function as a counter electrode because it is made from the same material as the working electrodes and is coated with a similar reagent mixture; conductive layer 21 having independent conductive conduits 22, 24, 26 may be made of an electrically conductive material like gold or carbon film compositions, col. 10, lns. 22-24, 32-35), the electrode and counter electrode located proximate to a sample reception area (vent opening 52 aligns with the bottom of channel cutout 42 which includes electrode areas W1, W2, and R, Fig. 2, col. 12, lns. 28-30, 36-40); and
a coating on one of the electrode and counter electrode, the coating including a soluble reagent coating for creatinine (in the creatinine sensor, the working electrode W2 is loaded with a reagent containing enzymes, col. 8, lns. 56-60; Reagent 3 is dispensed into electrode W2 and Reagent 3 is capable of catalyzing a reaction involving a substrate of creatinine, col. 16, lns. 1-4; Examiner interprets Reagent 3 to be soluble because it is dissolved in water, col. 14, lns. 35-58), wherein the soluble reagent coating includes a mediator (Reagent 3 is a mixture including enzymes and a redox mediator which are dispensed into electrode W2, Fig. 2, col. 15, lns. 52-58, col. 16, lns. 1-9).
Cai teaches that Reagent 3 includes sarcosine oxidase (Reagent 3 is a mixture including enzymes such as sarcosine oxidase which are dispensed into electrode W2, Fig. 2, col. 15, lns. 52-67, col. 16, lns. 1-9), and therefore, fails to teach wherein the soluble reagent coating includes sarcosine dehydrogenase. However, Siedel teaches determination of creatinine (abstract) like that of Cai. Siedel teaches that sarcosine can be detected and catalyzed with either sarcosine oxidase or sarcosine dehydrogenase to form hydrogen peroxide and formaldehyde (Siedel, col. 6, lns. 16- 17, col. 7, lns. 1-19, 51-60), which is equivalent to Eq. 3 of Cai (Cai, col. 6, lns. 40-42). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the sarcosine oxidase of Cai with sarcosine dehydrogenase as taught by Siedel in order to yield the predictable result of detecting sarcosine to determine creatinine and catalyzing Eq. 3 of Cai (Siedel, col. 6, lns. 6-17, Cai, col. 6, lns. 40-42). MPEP § 2143(I)(B).
Modified Cai teaches that Reagent 3 is a mixture including a redox mediator such as potassium ferrocyanide which is dispensed into electrode W2 (Fig. 2, col. 15, lns. 52-58, col. 16, lns. 1 -9), and therefore, fails to teach wherein the mediator is selected from the list consisting of methylene blue, meldora blue, phenazine methosulfate, 2,6-Diclorophenol indophenol, nile blue, and potassium ferricyanide. However, potassium ferrocyanide is the potassium salt of Fe(CN)64-. Modified Cai teaches that useable redox mediators include Fe(CN)63-, Fe(CN)64-, and methylene blue (col. 11, lns. 6-15). It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to substitute the potassium ferrocyanide with potassium ferricyanide (the potassium salt of Fe(CN)63-) or methylene blue because they were known to be useable redox mediators for a creatinine sensor (col. 11, lns. 6-15). Additionally, it would be obvious to a person of ordinary skill in the art at the time the invention was filed to include potassium ferricyanide or methylene blue in the reagent mixture of Modified Cai because it was known at the time of the invention that potassium ferricyanide or methylene blue can also be used as a mediator for creatinine detection, and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. MPEP § 2143(I)(B).
Modified Cai teaches wherein the enzymatic reaction sequence for a creatinine sensor includes creatinine amidohydrolase (C1), creatinine amidinohydrolase (C2), and sarcosine dehydrogenase which are components in Reagent 3 (col. 6, lns. 20-42, col. 15, lns. 59-67, col. 16, lns. 1-9, see modification supra where sarcosine oxidase (SO) is substituted with sarcosine dehydrogenase). Modified Cai fails to teach wherein the soluble reagent coating further includes 1-methylhydantoinase (NMHase) enzyme and N-carbamoylsarcosine amidohydrolase (CSHase) enzyme. However, Siedel teaches determination of creatinine by conversion of the creatinine with creatinine deiminase into 1-methylhydantoin, hydrolysis of the latter with 1- methylhydantoinase (NMHase), and determination of the hydrolysis product formed from 1- methylhydantoin leading to the formation of sarcosine in the presence of N-carbamoylsarcosine amidohydrolase (CSHase), and detection of sarcosine with sarcosine dehydrogenase (col. 6, lns. 6-17). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the creatinine amidohydrolase (C1) and creatinine amidinohydrolase (C2) of Reagent 3 of Modified Cai with creatine deiminase, 1-methylhydantoinase (NMHase), and N- carbamoylsarcosine amidohydrolase (CSHase) as taught by Siedel in order to yield the predictable result of producing sarcosine from creatinine (Siedel, col. 6, lns. 6-17). MPEP § 2143(I)(B).
Modified Cai teaches wherein the reagent coating includes creatinine deiminase (Reagent 3 is a mixture of enzymes including creatinine deiminase, 1-methylhydantoinase (NMHase), N- carbamoylsarcosine amidohydrolase (CSHase), and sarcosine dehydrogenase, Cai, col. 15, lns. 59-67, col. 16, lns. 1-9, Siedel, col. 6, lns. 6-17, see modification supra).
The limitation “when creatinine is present in a blood sample, creatinine and first water react with the creatinine deiminase to form N-Methylhydantoin and first ammonia, the N-Methylhydantoin, second water, and adenosine triphosphate (ATP) react with the NMHase to form N-carbamoylsarcosine, adenosine diphosphate, and phosphorous, N-carbamoylsarcosine and third water react with the CSHase to form sarcosine, carbon dioxide, and second ammonia, and the sarcosine, the mediator and fourth water react with sarcosine dehydrogenase to form glycine, formaldehyde and a reduced mediator” is with respect to articles worked upon (creatinine, blood sample, and waters since the blood sample would contain water) and not a positively recited element of the system. Inclusion of the material or article worked upon (creatinine, blood sample, and waters) by a structure (system) being claimed does not impart patentability to the claims. MPEP § 2115.
The limitation “when creatinine is present in a blood sample, creatinine and first water react with the creatinine deiminase to form N-Methylhydantoin and first ammonia, the N-Methylhydantoin, second water, and adenosine triphosphate (ATP) react with the NMHase to form N-carbamoylsarcosine, adenosine diphosphate, and phosphorous, N-carbamoylsarcosine and third water react with the CSHase to form sarcosine, carbon dioxide, and second ammonia, and the sarcosine, the mediator and fourth water react with sarcosine dehydrogenase to form glycine, formaldehyde and a reduced mediator” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Cai teaches testing for creatinine in blood (col. 6, lns. 18-33, col. 9, lns. 50-51, col. 18, lns. 6-12), and teaches the required materials of the coating, including: creatinine deiminase, NMHase, CSHase, sarcosine dehydrogenase, and a mediator (Cai, col. 11, lns. 6-15, col. 15, lns. 59-67, col. 16, lns. 1-9, Siedel, col. 6, lns. 6-17, see modification supra) (the claim does not require any of the other elements listed in the pathway), so the coating is capable of the recitation “when creatinine is present in a blood sample, creatinine and first water react with the creatinine deiminase to form N-Methylhydantoin and first ammonia, the N-Methylhydantoin, second water, and adenosine triphosphate (ATP) react with the NMHase to form N-carbamoylsarcosine, adenosine diphosphate, and phosphorous, N-carbamoylsarcosine and third water react with the CSHase to form sarcosine, carbon dioxide, and second ammonia, and the sarcosine, the mediator and fourth water react with sarcosine dehydrogenase to form glycine, formaldehyde and a reduced mediator.”
Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 6,767,441 B1) and further in view of Siedel et al. (US 4,816,393 A) as applied to claim 1 above, and further in view of Nakaminami et al. (US 2010/0159606 A1).
Regarding claim 2, Modified Cai teaches wherein the reagent coating includes a surfactant, a binder, stabilizers (Reagent 3 is a mixture of enzymes, a redox mediator, a binder/stabilizer and a surfactant which are dispensed into electrode W2, Fig. 2, col. 15, lns. 52- 67, col. 16, lns. 1-9). Modified Cai fails to teach wherein the reagent coating includes a buffer. However, Siedel teaches that the reagent for determination of creatinine preferably includes a buffer substance such as a phosphate buffer (col. 7, lns. 51-55, col. 8, lns. 21-22). Additionally, Nakaminami teaches measuring a concentration of creatinine (abstract) like that of Modified Cai. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Reagent 3 of Modified Cai to include a phosphate buffer as taught by Siedel because the speed of reaction between creatinine and a reagent is accelerated in the presence of a phosphate buffer (Nakaminami, para. [0088]).
Regarding claim 5, Modified Cai teaches wherein the reagent coating includes a surfactant (Reagent 3 is a mixture of enzymes, a redox mediator, a binder/stabilizer and a surfactant which are dispensed into electrode W2, Fig. 2, col. 15, lns. 52-67, col. 16, lns. 1-9). Modified Cai fails to teach wherein the reagent coating includes a buffer. However, Siedel teaches that the reagent for determination of creatinine preferably includes a buffer substance such as a phosphate buffer (col. 7, lns. 51-55, col. 8, lns. 21-22). Additionally, Nakaminami teaches measuring a concentration of creatinine (abstract) like that of Modified Cai. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Reagent 3 of Modified Cai to include a phosphate buffer as taught by Siedel because the speed of reaction between creatinine and a reagent is accelerated in the presence of a phosphate buffer (Nakaminami, para. [0088]).
Regarding claim 6, Modified Cai teaches wherein the buffer includes a binder and a stabilizer (Reagent 3 includes a phosphate buffer, see modification supra; Reagent 3 contains a mixture including a binder/stabilizer which are dispensed into electrode W2, Cai, Fig. 2, col. 15, lns. 52-67, col. 16, lns. 1-9).
Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive.
In the arguments presented on pages  5-6 of the amendment, Applicant argues that Cai in view of Siedel does not teach or suggest the claimed pathway. Applicant asserts that although similar reagents are provided, the references would not have expected to have success in the pathway claimed since the references provide for different pathways. Applicant asserts that the creation of glucose in Cai is problematic because the glucose in the claimed blood sample will greatly interfere with the accuracy of the measurement of creatinine. Applicant asserts that one of ordinary skill would not look to Cai for use in a blood sample due to the prevalence of glucose that would interfere with measurement.
Examiner respectfully disagrees. The claimed pathway is with respect to articles worked upon (creatinine, blood sample, and waters since the blood sample would contain water) and not a positively recited element of the system. Inclusion of the material or article worked upon (creatinine, blood sample, and waters) by a structure (system) being claimed does not impart patentability to the claims. MPEP § 2115. In response to applicant's argument that the references do not teach the claimed pathway, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Modified Cai teaches testing for creatinine in blood (col. 6, lns. 18-33, col. 9, lns. 50-51, col. 18, lns. 6-12), and teaches the required materials of the coating, including: creatinine deiminase, NMHase, CSHase, sarcosine dehydrogenase, and a mediator (Cai, col. 11, lns. 6-15, col. 15, lns. 59-67, col. 16, lns. 1-9, Siedel, col. 6, lns. 6-17, see modification supra) (the claim does not require any of the other elements listed in the pathway), so the coating is capable of the recitation “when creatinine is present in a blood sample, creatinine and first water react with the creatinine deiminase to form N-Methylhydantoin and first ammonia, the N-Methylhydantoin, second water, and adenosine triphosphate (ATP) react with the NMHase to form N-carbamoylsarcosine, adenosine diphosphate, and phosphorous, N-carbamoylsarcosine and third water react with the CSHase to form sarcosine, carbon dioxide, and second ammonia, and the sarcosine, the mediator and fourth water react with sarcosine dehydrogenase to form glycine, formaldehyde and a reduced mediator,” and therefore meets the claim. Also, Cai does not teach the creation of glucose. Instead, Cai teaches that glucose in blood can be measured in addition to measuring creatinine in blood (col. 1, lns. 11-13, col. 6, lns. 20-50), like that of Applicant’s instant application (para. [0008], [0037], [0039] of the instant specification). Therefore, one of ordinary skill in the art would look to Cai for detecting creatinine in a blood sample.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699